SUPPLEMENTAL FINDINGS OF FACT
On July 7, 2014, Defendant filed a motion to reopen the trial record to include evidence about the placement of a new Bill of Rights monument on the Bloomfield City Hall Lawn. See DEFENDANT’S OPPOSED MOTION TO REOPEN AND SUPPLEMENT THE TRIAL RECORD (Doc. No. 129). Although Plaintiffs originally opposed Defendant’s motion to reopen, on July 10, 2014, Plaintiffs withdrew their opposition. See PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO REOPEN AND SUPPLEMENT TRIAL RECORD (Doc. No. 130). As early as April 2013, Defendant had alerted the Court about Kevin Mauzy’s proposal to build a Bill of Rights monument. See DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT (Doc. No. 63-1 at 10). Moreover, at the March 2014 bench trial, Mr. Mauzy testified that he was in the process of acquiring a granite Bill of Rights monument, which he hoped to erect on the City *1391Hall Lawn by July 4, 2014. See TRANSCRIPT OF MARCH BENCH TRIAL (Doc. No. 119 at 480:17-481:20). This has since come to pass and Defendant has presented evidence, in the form of photographs and a declaration of Mr. Mauzy, concerning the new Bill of Rights monument. Based on this additional evidence, with the consent of the parties, the Court makes the following additional undisputed findings of fact:
148. On June 9, 2014, the Bloomfield City Council approved Mr. Mau-zy-⅛ request to install a two-tablet Bill of Rights monument on the Bloomfield City Hall Lawn.
149. During June and July 2014, Mr. Mauzy erected and then dedicated the Bill of Rights monument.
150. Mr. Mauzy followed the same process in erecting the Bill of Rights monument that he followed in erecting the Declaration of Independence monument and the Gettysburg Address monument.1
151.The Bill of Rights monument, which is very similar in appearance to the other monuments on the City Hall Lawn, is located in the middle of the north lawn.
152. Exhibit C to DEFENDANT’S OPPOSED MOTION TO REOPEN AND SUPPLEMENT THE TRIAL RECORD (Doc. No. 129) contains a series of photographs which accurately show the appearance of the Bill of Rights monument and its location on the north lawn in respect to the other monuments.

. The Court’s previous FINDINGS OF FACT (Doc. No. 124) explain the differences and similarities between the process Mr. Mauzy used to erect the Ten Commandments monument and the process he used regarding the later monuments. Id. ¶¶ 64-65,